





Exhibit 10.2







January 31, 2012

Wausau Paper Corp.

100 Paper Place

Mosinee, WI 54455

Re:

Amendment No. 3 to Note Purchase and Private Shelf Agreement

Ladies and Gentlemen:

Reference is made to that certain Note Purchase and Private Shelf Agreement,
dated as of March 31, 2010 (as amended by Amendment No. 1 thereto dated July 20,
2010 and Amendment No. 2 thereto dated July 20, 2011, the “Note Agreement”),
between Wausau Paper Corp., a Wisconsin corporation (the “Company”), on one
hand, and Prudential Investment Management, Inc. (“Prudential”), each of the
Initial Purchasers listed in the Purchaser Schedule attached thereto and each
other Prudential Affiliate as therein defined which becomes bound by certain
provisions thereof as therein provided, on the other hand.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Note Agreement.

The Company has requested that Prudential and the holders of the Notes agree to
an amendment to the Note Agreement as set forth below.  Subject to the terms and
conditions hereof, Prudential and the undersigned holders of the Notes are
willing to agree to the Company’s request.  Accordingly, and in accordance with
the provisions of Section 17 of the Note Agreement, the parties hereto agree as
follows:

SECTION 1.

Amendment.  Effective at the time provided in Section 3 hereof, the parties
hereto agree that Section 10.4(a)(ii) of the Note Agreement is amended by
inserting the following sentence immediately after the end of the first sentence
thereof:

“The calculation of Consolidated Leverage Ratio for purposes of this
Section 10.4(a)(ii) (only) shall be adjusted to exclude all “accumulated other
comprehensive income or loss” as shown on the Company’s consolidated balance
sheet (i.e., as an element of the Consolidated Leverage Ratio calculation, there
will be added back to Consolidated Net Worth any such amount that is shown as a
negative number and there will be subtracted from Consolidated Net Worth any
such amount that is shown as a positive number); provided, however, that the
aggregate amount of all such amounts added back to Consolidated Net Worth
pursuant to this sentence as of any such date shall not exceed $70,000,000.”

SECTION 2.

Representations and Warranties.  The Company represents and warrants that (a)
the execution and delivery of this letter has been duly authorized by all











--------------------------------------------------------------------------------







necessary corporate action on behalf of the Company and this letter has been
executed and delivered by a duly authorized officer of the Company, (b) each
representation and warranty set forth in Section 5 of the Note Agreement is true
and correct as of the date of execution and delivery of this letter by the
Company with the same effect as if made on such date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they were true and correct as of such earlier date), (c) all necessary or
required consents to this letter have been obtained and are in full force and
effect, (d) both before and after giving effect to the amendment set forth in
Section 1 hereof, no Event of Default or Default exists or has occurred and is
continuing on the date hereof, and (e) the Company has not paid or agreed to
pay, and will not pay or agree to pay, any other fees or other consideration for
or with respect to the amendment to the Primary Credit Facility referred to in
Section 3(ii) below.

SECTION 3.

Conditions Precedent.  The amendment in Section 1 hereof shall become effective
upon the delivery by the Company to Prudential and the holders of the Notes of
original counterparts or, if satisfactory to Prudential and the Required
Holder(s), certified or other copies of all of the following, each duly executed
and delivered by the party or parties thereto, in form and substance
satisfactory to Prudential and the Required Holder(s), dated the date hereof
unless otherwise indicated, and on the date hereof in full force and effect:

(i)

counterparts of this letter executed by the Company, Prudential, and the
Required Notes; and

(ii)

a copy of an amendment to the Primary Credit Facility, executed by the Company
and the requisite lenders thereunder, and the conditions precedent to the
effectiveness of such amendment shall have been satisfied and such amendment
shall be in full force and effect; and

SECTION 4.

Reference to and Effect on Note Agreement; Ratification of Note Agreement.  Each
reference to the Note Agreement in any other document, instrument or agreement
shall mean and be a reference to the Note Agreement as modified by this letter.
 Except as specifically set forth in Section 1 hereof, the Note Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.  Except as specifically stated in this letter, the execution, delivery
and effectiveness of this letter shall not (a) amend the Note Agreement or any
Note, (b) operate as a waiver of any right, power or remedy of the holder of any
Note, or (c) constitute a waiver of, or consent to any departure from, any
provision of the Note Agreement or Note at any time.  The execution, delivery
and effectiveness of this letter shall not be construed as a course of dealing
or other implication that Prudential or any holder of the Notes has agreed to or
is prepared to grant any consents or agree to any waiver to the Note Agreement
in the future, whether or not under similar circumstances.

SECTION 5.

Expenses.  The Company hereby confirms its obligations under the Note Agreement,
whether or not the transactions hereby contemplated are consummated, to pay,
promptly after request by Prudential or any holder of any Note, all reasonable
out-of-pocket costs and expenses, including attorneys’ fees and expenses,
incurred by Prudential or such holder in connection with this letter agreement
or the transactions contemplated hereby, in enforcing any rights under this
letter agreement, or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this letter agreement or
the transactions





- 2 -




--------------------------------------------------------------------------------







contemplated hereby.  The obligations of Company under this Section 5 shall
survive transfer by any holder of any Note and payment of any Note.

SECTION 6.

Governing Law.  THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF
ILLINOIS EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

SECTION 7.

Counterparts; Section Titles.  This letter may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
 Delivery of an executed counterpart of a signature page to this letter by
facsimile shall be effective as delivery of a manually executed counterpart of
this letter. The section titles contained in this letter are and shall be
without substance, meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.

[signature page follows]





- 3 -




--------------------------------------------------------------------------------







Very Truly Yours,

PRUDENTIAL INVESTMENT MANAGEMENT, INC.




THE PRUDENTIAL INSURANCE COMPANY

  OF AMERICA




PRUCO LIFE INSURANCE COMPANY

  OF NEW JERSEY










By:

JOSHUA SHIPLEY

Vice President

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION




By:

Prudential Investment Management, Inc.,

as investment manager










By:

JOSHUA SHIPLEY

Vice President

FORETHOUGHT LIFE INSURANCE COMPANY




UNITED OF OMAHA LIFE INSURANCE COMPANY




COMPANION LIFE INSURANCE COMPANY




By:

Prudential Private Placement Investors, L.P.

(as Investment Advisor)




By:

Prudential Private Placement Investors, Inc.

(as its General Partner)










By:

JOSHUA SHIPLEY

Vice President





Amendment No. 2 to Note Purchase and Private Shelf Agreement




--------------------------------------------------------------------------------







Accepted and Agreed:

WAUSAU PAPER CORP.







By:

SCOTT P. DOESCHER

Name:

Scott P. Doescher

Title:

Executive VP, Finance







CH2\10925697.2








Amendment No. 2 to Note Purchase and Private Shelf Agreement


